Citation Nr: 0627898	
Decision Date: 09/06/06    Archive Date: 09/12/06	

DOCKET NO.  02-21 678	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss. 

2.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from November 1970 to 
September 1973.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2001 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois, which denied 
increased evaluations for left ear hearing loss and left ear 
tinnitus.  In December 2004, the RO granted service 
connection for right ear hearing loss, and confirmed and 
continued the previous 10 percent evaluation awarded for left 
ear hearing loss.  The appeal for increased evaluations for 
bilateral hearing loss and tinnitus continued.  Following a 
video conference hearing before the undersigned in October 
2005, the Board remanded these issues for additional 
evidentiary development.  The additional outpatient treatment 
records referenced in that remand were collected on remand, 
and the veteran was provided an up-to-date audiometric 
examination with claims folder review.  All development 
requested in that remand was completed in full and the case 
is now ready for appellate review.  Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  At all times during the pendency of this appeal, the 
veteran has had Level XI hearing for the left ear, and Level 
I for the right ear which warrants a 10 percent evaluation 
for bilateral hearing loss in accordance with the governing 
regulations for compensable evaluations in respect to 
bilateral hearing loss.

3.  The veteran has long been in receipt of a 10 percent 
evaluation for tinnitus, and this is the maximum schedular 
evaluation authorized under all applicable VA regulations.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 
(2005).

2.  There is no legal basis for the assignment of an 
increased evaluation, or separate 10 percent evaluations for 
the veteran's service-connected tinnitus.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (prior and subsequent to June 
13, 2003); Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 
2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided formal VCAA notice in December 2005.  
This notification informed the veteran of the evidence 
necessary to substantiate his claims, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and again advised him to submit any relevant evidence 
in his possession.  Additionally, during the lengthy pendency 
of this appeal, the veteran has been provided the regulatory 
implementation of VCAA, and all of the relevant laws and 
regulations governing compensable evaluations for hearing 
loss and tinnitus in multiple statements of the case.  The 
veteran availed himself of the opportunity of providing sworn 
testimony at a video conference before the undersigned in 
October 2005.  The veteran submitted the results of a private 
audiometric examination.  He was provided VA audiometric 
examinations in September 2001, and more recently in January 
2006, both of which are adequate for rating purposes.  The 
Board remanded the appeal in November 2005 for collection of 
all known outstanding relevant treatment records with respect 
to the veteran's hearing loss and tinnitus and for the 
provision of a current VA audiometric examination.  At this 
point, the veteran does not argue nor does the evidence on 
file suggest that there remains any additional relevant 
evidence which has not been collected for review.  The Board 
finds that VCAA is now satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
To the extent that the VCAA notification was provided 
following the initial adjudication, it is noted that the RO 
reviewed the veteran's claims in a March 2006 Supplemental 
Statement of the Case and the veteran was given ample 
opportunity to respond following issuance of the December 
2005 VCAA letter. 

To the extent that the veteran may not have been provided 
with VCAA notice regarding downstream issues in accordance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the Board notes that the currently assigned 10 percent 
evaluations for bilateral hearing loss and tinnitus are the 
correct schedular evaluations given the consistent 
audiometric examination results during the pendency of this 
appeal, and given that a 10 percent evaluation for tinnitus 
is the maximum schedular evaluation authorized.  The Board 
concludes that the preponderance of the evidence is against 
the appellant's claims; as such, any questions as to the 
effective date to be assigned are rendered moot.  In sum, any 
failure to provide VCAA notice with respect to effective 
dates in this appeal is therefore harmless.

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  The basis of disability evaluations is the 
ability of the body as a whole or of a system or organ of the 
body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  

Evaluation of hearing impairment is based upon examinations 
conducted using controlled speech discrimination testing 
together with the results of pure tone audiometric testing.  
Evaluations range from no percent to 100 percent and are 
based on organic impairment of hearing acuity within the 
conversational voice ranges of 1,000, 2,000, 3,000, and 4,000 
Hertz (cycles per second).  38 C.F.R. § 4.85.  There are 
tables provided, and compensable evaluations are awarded 
based upon combination assessments of speech discrimination 
testing and average pure tone decibel thresholds for the 
relevant frequencies of speech.  38 C.F.R. § 4.85.  When each 
of the four pure tone decibel thresholds for speech is 55 
decibels or more, the evaluation of a veteran's hearing is to 
be conducted through use of multiple tables, whichever 
results in the higher numerical value.  38 C.F.R. § 4.86.

Prior to June 2003, a 10 percent evaluation was warranted for 
tinnitus which was "persistent as a symptom of head injury, 
concussion or acoustic trauma."  38 C.F.R. § 4.87(a), 
Diagnostic Code 6260.  Effective June 13, 2003, this 
regulation was amended to warrant a 10 percent evaluation for 
"recurrent" tinnitus.  Note 2 to the amended regulation 
provides that which had always been the actual intent of VA 
to "assign only a single evaluation for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head."  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U.S. Court 
of Appeals for Veterans Claims (Court) ruled that the pre-
1999 and pre-June 13, 2003, versions of Diagnostic Code 6260 
required VA to assign two 10 percent evaluations for 
"bilateral" tinnitus, where it was perceived as affecting 
both ears.  

In June 2006, the U.S. Court of Appeals for the Federal 
Circuit (Circuit) reversed the Court's decision in Smith and 
affirmed VA's longstanding interpretation of Diagnostic 
Code 6260 as authorizing only a single 10 percent evaluation 
for tinnitus, whether perceived as unilateral or bilateral.  
Smith v. Nicholson, 451 F.3d. 1344 (2006).  

Analysis:  Historically, the veteran was granted service 
connection for left ear hearing loss and for tinnitus with 10 
percent evaluations each effective from 1976.  In February 
2001, the veteran filed a claim for increase, including a 
claim for service connection for right ear hearing loss.  
During the pendency of the appeal, service connection for 
right ear hearing loss was granted, but the assigned 
evaluation for bilateral hearing loss remained as previously 
established for left ear hearing loss alone, at 10 percent.  

The veteran submitted the results of a private audiometric 
examination conducted in November 2000 which confirmed 
longstanding left ear profound mixed hearing loss with almost 
no word recognition ability, and mild to moderate 
sensorineural hearing loss with excellent word recognition 
for the right ear.  

The veteran was provided a VA audiometric examination in 
September 2001 which reflected pure tone decibel thresholds 
for the relevant frequencies of speech for the right ear at 
15, 25, 35, 40 (average 29), and for the left ear of 105 at 
all four frequencies (average 105).  Speech recognition for 
the right ear was 100 percent and for the left ear was zero 
percent.  The veteran reported bilateral tinnitus.

VA outpatient treatment records in December 2004 note that 
the veteran was evaluated, fitted and provided bilateral 
hearing aids, including what is referred to as "a right bi-
cros hearing aid."  The remainder of the outpatient treatment 
records collected on remand do not reflect any ongoing care 
or treatment for hearing loss or tinnitus.

The veteran was provided his most recent VA audiometric 
examination in February 2006.  The pure tone decibel 
thresholds for the frequencies of speech were 20, 35, 45, and 
50 for the right ear (average 38), and 105 decibels at all 
four frequencies for the left ear (average 105).  Speech 
recognition for the right ear was 96, and for the left ear 
was zero.  It was noted that there had been no change in the 
veteran's hearing acuity since 2004.  Tympanograms were 
normal bilaterally.  

The three audiometric examinations on file from 2000, 2001, 
and 2006 consistently demonstrate significant left ear 
hearing loss, and only show a marginal increase in hearing 
loss for the better right ear.  Each of these audiometric 
examinations warrant no higher than the currently assigned 10 
percent evaluation for bilateral hearing loss.  

Using only the most recent 2006 audiometric results, 
reflective of the most hearing loss demonstrated at any time 
during the pendency of the appeal, the veteran's average pure 
tone decibel threshold for the right ear of 38 with speech 
recognition of 96 warrants a finding of Level I hearing 
acuity.  The veteran's more impaired left ear with a pure 
tone decibel threshold of 105 with zero percent speech 
discrimination warrants a Level XI.  Using either Table VIA 
or Table VI (consistent with 38 C.F.R. § 4.86(a)), shows that 
the currently assigned 10 percent evaluation must be assigned 
in strict compliance with the governing regulations for VA 
disability compensation for hearing loss.  The veteran should 
understand that 38 C.F.R. § 4.85 and the associated tables 
for evaluation of hearing loss provide strict guidance in the 
assignment of VA disability compensation.  Until and unless 
the veteran's better right ear demonstrates an identifiable 
decrease in hearing acuity for speech, a higher evaluation 
will not be warranted.  

With respect to tinnitus, whether unilateral or bilateral, 
the version of Diagnostic Code 6260, in effect prior to June 
13, 2003, and applicable to the present case which was 
commenced by the veteran's claim received in February 2001, 
precludes an evaluation in excess of the previously assigned 
single 10 percent evaluation for the veteran's tinnitus.  
This 10 percent evaluation is the maximum schedular 
evaluation available for tinnitus under both the old and new 
versions of the regulation.  Separate 10 percent evaluations 
for each ear for tinnitus is denied under both the old and 
new versions of the governing regulation.  The disposition of 
the claim for increase regarding tinnitus is based upon law 
and not on fact.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss is denied.

Entitlement to an evaluation in excess of 10 percent, to 
include separate 10 percent evaluations for each ear for 
bilateral tinnitus, is denied.



	                        
____________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


